 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorrison-Knudsen Company,Inc.andUnited Brother-hood of Carpenters and Joiners of America, LocalNo. 1055,AFL-CIO. Case 17-CA-5874September 17, 1974DECISION AND ORDERBY MEMBERS FANNING, KENNEDY AND PENELLOOn April 30, 1974, Administrative Law Judge Nan-cy M. Sherman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'andconclusions 2of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Morrison-Knudsen Compa-ny, Inc., Lincoln, Nebraska, its officers, agents, suc-cessors, and assigns, shall take the actions set forth insaid recommended order, except that the attachednotice is substituted for the Administrative LawJudge's notice.1The Respondent has excepted to certain credibility findingsmade by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, (1951). We have carefullyexamined therecord and find no basis for reversing her findings.2As we agree with the Administrative Law Judge's conclusion that theinstant case is not appropriate for deferral to arbitration in light of our recentholdings inJoseph T. Ryerson & Sons, Inc.,199 NLRB 461 (1972),North ShorePublishing Co.,206 NLRB 42 (1973), andDiversifiedIndustries,a Division ofIndependentStave Company,208 NLRB 233 (1974),we need not consider andevaluate the AdministrativeLaw Judge's discussionof the application ofAlexander v. Gardner-Denver Co.,94 S. Ct. 1011 (1974),to the instant case.Members Kennedy and Penello agreewith the resultin not deferring tothe grievance-arbitrationprocedures in the circumstances of this particularcase.However,theydo not adopt the views expressedin the discussion bythe AdministrativeLaw Judgeconcerning the SupremeCourt'sGardner-Denverdecision,particularlyin viewof the Court's opinioninWilliam E.Arnold Company v. Carpenters District Council of Jacksonville and Vicinity,94 S. Ct.2069(1974). AlthoughMember Fanning agreeswith the disposition herein,he does not subscribe to his colleagues'views regardingCollyerInsulatedWire,192 NLRB 837 (1971), and the policy of deferralenunciatedin that and subsequent cases.See his dissentinCollyer.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law by firing Edwin L. Patchen becauseof his grievance activity as a union steward. We havebeen ordered to post this notice. We intend to carryout the order of the Board and abide by the following:WE WILL NOT fire any union steward because ofhis grievance activity.WE WILL NOT fire or otherwise discriminateagainst any employees because they presentgrievances through or because of their member-ship in United Brotherhood of Carpenters andJoiners of America, Local No. 1055, AFL-CIO,or any other Union.WE WILL offer to give Edwin L. Patchen his jobback or, if it no longer exists, a substantiallyequivalent job and make him whole for loss ofpay, with interest, owing to his discharge.Our employees are free to join or assist theabove-named Union, or any other union, includ-ing the presentation of grievances through it, andto engage in other concerted activity for the pur-poses of collective bargaining or other mutual aidor protection. Our employees are also free to re-frain from any or all such activities. WE WILL NOTinterfere with, restrain, or coerce employees inthe exercise of these rights.MORRISON-KNUDSEN COM-PANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Room 616-Two Gateway Center,Fourth at State,KansasCity,Kansas 66101, Tele- MORRISON-KNUDSEN CO., INC.phone 816-374--4518.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thisproceeding, heard at Lincoln, Nebraska, on March 12, 1974,pursuant to a charge filed on December 13, 1973, and acomplaint issued on January 31, 1974, presents the question,inter alia,of whether Respondent Morrison-Knudsen Com-pany, Inc., discharged employee Edwin L. Patchen becauseof his activity as a steward for the Charging Party, UnitedBrotherhood of Carpenters and Joiners of America, LocalNo. 1055, AFL-CIO, ("the Union" or "the Carpenters"), inviolation of Section 8(a)(1) and (3) of the Act.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byRespondent and by the Charging Party(infra,fn. 41), Imake the following:FINDINGS OF FACT1.THE NATURE OF RESPONDENT'S OPERATIONS AND THE UNION'SSTATUS AS A LABOR ORGANIZATIONRespondent is engaged in the business of general con-tracting, engineering, and developing, from its principalplace of business in Boise, Idaho. It annually purchasesgoods and services valued at more than $50,000 from firmsor enterprises located outside Idaho, and annually performsservices valued at more than $50,000 directly for firms orenterprises located outside Idaho. I find that, as Respon-dent concedes, it is engaged in commerce within the mean-ing of the Act, and that exercise of jurisdiction over itsoperations will effectuate the policies of the Act.The Union is a labor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt some time prior to the beginning of the events involvedhere, Respondent, as a member of the Building Construc-tion Employers' Association of Lincoln, became bound bya collective-bargaining agreement between the Associationand the Union which was to continue in effect until March31, 1975, at the earliest. Thin agreement provided,inter alia,"Union shall be privileged to select a Steward to be on thejob atall timeswhen the men are working, whose duty itshall be to perform the usual duties of a Steward with theleast interference possible. Whenever there is a reduction ofthe carpenter crew, the Employer shall be privileged to keepthose carpenters best qualified to perform the work."Respondent's counsel stated at the hearing that this agree-ment permitted a steward to spend a reasonable amount ofpaid time in performing his duties as steward.The instant case involves the construction of the FederalBuildingin Lincoln, Nebraska. Patchen, who had worked as281a carpenter since the age of 17 and had 40 years'experiencein the trade, was first hired by Respondent for that projectabout February 1, 1973. He and another carpenter finishedtheir initial job assignment in 4 days (management havingestimated that the work would take 2 weeks) and were there-upon laid off by then construction superintendent, HankLove, who commented, "You just worked yourselves out ofa job."Respondent recalled Patchen about February 10 or 15.About March 1, Superintendent Love assigned Patchen tothe job of sawman on the "sawdeck," a particular areawhere a large saw was used to cut wood to neededsizes andto build things. Patchen did not care for thisassignment, butboth Love and his successor, George Fox, told Patchen thathe was particularly qualified for this work and insisted thathe continue to perform it.' Patchen continuedto serve assawman throughout the remaining 9 months of his employ-ment.B. Patchen's Activities as Steward1.Activities under Superintendent LovePatchen had transferred membership into the LocalUnion about 1969, and had had 4 years' experience as car-penters' steward on another Government project. When Re-spondentrecalledhim to work, UnionBusinessRepresentative R. D. Dittenber appointed Patchen to act aspermanent carpenters' steward on the FederalBuildingjob?SometimeinMarch 1973, just before thenormal 8 a.m.starting hour for carpenters, between 6 and 15 carpenterscomplained to Patchen that laborers were stripping formswhich were to be reused, work which the carpenters regard-ed as belonging to them. Patchen credibly testified to abelief that the work of stripping and dismantling forms wascarpenters' work unless more than 50 percent of the formswere to be thrown away, in which event it was laborers'work.' Patchen went to superintendent Love, and said, "... you can't have the laborers stripping the forms .. .That's the carpenters' work." Love replied, "Well, damn it,they are not stripping the forms." Patchen said, "Man, I'mstanding right here looking at him using a wrecking bar.1A sawman is customarily paid 50 cents an hour more than the othercarpenters. Love promised that Patchen would receive this premium but,because it was not contractually required,wage stabilization regulationsprevented Patchen from receiving it.2 Patchen was the sixth carpenter hired at the project. It appears thatbefore Patchen was hired, another carpenter had been servingas "actingsteward."3A 1949 agreement between the Carptenters' International and the Labor-ers' International provides,inter alia;"On stripping of panel forms to bereused again the releasing shall be done by [carpenters]. The moving,clean-ing, oiling, and carrying to the next point of erection, and the stripping offorms which are not to be re-used,and of forms on all fiat arch work shallbe done by" laborers. By letter dated December 20, 1973, Respondent(through area manager Gene McDonough) advised the chairman of theImpartial Jurisdictional Board for the Construction Industry, "The carpen-ters have been reworking forms that are to be reused on the project, asrequired.They havenot been assigned the task of dismantling the forms aftertheir final use." The letter further asserted that in August 1973 the Laborersand the Carpenters had agreed "that the forms would be dismantled by[laborers] after their final use." 282DECISIONSOF NATIONAL LABOR RELATIONS BOARDHe's prying them loose and breaking them loose." Love"got hot," "blew up," and told Patchen he was fired and topick up his check! Patchen told Love to get Patchen'scheck, that he was going down to the union hall.Patchen then went down to the union hall and told Busi-nessAgent Dittenber that he, Patchen, had been fired andLove had said he was going to "report" him to the "LaborBoard" (inferentially, referring to the Impartial Jurisdic-tional Boardfor the Construction Industry).Because of aunion bylaw forbidding members to work without a stew-ard, upon Patchen's discharge the other carpenters on thejobsite laid down their tools.5 When Love told them to eithergo to work or get off the jobsite, they headed for the unionhall,which they reached during Patchen's discussion withDittenber. Dittenber and Patchen then returned to the job-site,where Patchen asked Love for Patchen's paycheck.Love replied, "Hell, no. I was just mad. I didn't mean it."Patchen asked when Love wanted him to go back to work.Love replied that Patchen could go back immediately so faras Love was concerned, except that "Their ain't nobodyhere.Will you come back in the morning?" Patchen repliedthat he would. Love then told Patchen and Dittenber thathe knew the stripping of the forms in question was notlaborers' work; and explained that he had thought the formshad been taken out the night before and had instructed thelaborers to remove them because they were interfering withwork to be performed by the laborers before the carpenters'starting hour. Love made this statement about 2 1/2 hoursafter the carpenters' complaint to Patchen. Thereafter, thecarpenters stripped the forms and the laborers cleaned themand moved them to the next place.About June 1973, the Laborers' steward came to Patchenon the sawdeck and told him that laborers were performingcarpenters' work in an area hidden from Patchen's view bya pile of dirt. Patchen then went over to the area and sawthat the laborers were dismantling forms. Patchen said,"... you boys are doing our work. You know you aren'tsupposed to dismantle those forms." The laborers laughedand said, ". . . we know it. We just wondering how long itwould be before you got here." They asked Patchen whetherhe wanted them to stop. He replied, "No, you don't. Youhave been authorized to do it. You go ahead and continueit until I cancheck with the hall and they will let you knowto stop. I'm sure that I will come over and tell you to quit."Patchen then telephoned Dittenber about the incident, us-ing Respondent's office phone. Patchen also told assistantsuperintendent Paul Phipps what was going on, and saidthat the work in question was the carpenters' work. Phippsagreed that it was carpenters' work. Phipps and Patchen, 2hours later, pulled the laborers off the dismantling work andassigned two carpenters' apprentices thereto, with the labor-ers then piling the lumber.In mid-July 1973, Patchen received several complaintsfrom the carpenters that cement finishers were doing car-penters'work relating to electrical chases and keyeda This action occurred more than 6 months before the filing of the charge,and is not attacked in the complaint.Evidence as to it was received forbackground purposes only.5As previously noted,under the bargaining agreement a steward was tobe "on the job at all times when the men are working."screeds.6Patchen spoke about the matter to Phipps, whosaid, "Well, they're doing the work, there's nothing I can doabout it." Patchen thereupon telephoned Dittenber (usingRespondent's office phone) and also spoke to the CementFinishers' union about the matter. The work was eventuallydivided between the crafts in accordance with an agreementreached about 3 months later by representatives of the twounions and of Respondent. During this interval, the cementfinisherscontinued to do the work, and no walkouts oc-curred on the job over this matter.2.Activities under George FoxBeginninginMarch 1973, the carpenters had been an-noyed by the absence of an eating shack where they couldeat lunchesbrought from home.? Patchen repeatedlybrought the matter up with supervision, but initially "kindof went along with" the "brushoff" he got because for sever-almonths there was really no place to put it. Eventually,Patchen concluded that a place for an eating shack hadbecome available, but his requests to supervision for sucha shack remained unavailing. The employees' complaintsgrew, and about August 10, Patchen wrote up a grievancebased on the absence of an eating shack, had all the mensign it,and turned it in to the union hall.' Patchen alsotalked to George Fox (then the superintendent over theelevator shaft), who told Patchen to put men on the shackand startbuilding it. Patchen then told Dittenber to "lay offthe grievance because we are going to get our shack." Theshack was in fact built.Fox came onto the project about the last week in August1974. Before becoming project superintendent a month ortwo later, he told Patchen that he had previously worked forBeck'sConstruction Company, which was building a localbank; that he was used to getting what he wanted done ifhe had to use "financial force" to get it done; that he "didn'tcare about the union and he didn't care about them tellinghim how to run anything," that he "didn't like to haveanybody over him;" and that he "wanted to get away withall the dogs in-between him and over him so that he couldbe the top dog on the job." 9In October 1973, several carpenters approached Patchenand complained that cement finishers were doing theirwork. Patchen thereupon went "into the hole" where theforms in question were being built and told the CementFinishers' steward, "You know that is not your work." The6Electrical chases are trenches made in concrete to permit the installationof electrical cable.Keyedscreeds areforms putin to form and shape concreteand to keep it level.Patchencrediblytestified to a belief that the carpenters were contractual-ly entitled to this facility.He relied on the provisionthat "The Employer shallfurnish reasonable and comfortable quartersforCarpenteremployees."Patchen explained that it is "not comfortable" to eat "in a foot of water,"in the hot sun withflies on yourfood,or under a smelly portable toilet.BThereis no probative evidence that Respondent ever received this docu-ment. However,area manager McDonough admitted that theUnion's busi-ness agent had repeatedly drawn the matter to his attention.9My findings as to the contents of this conversation are based on Patchen'scredible testimony.Fox admitted thathe had worked for Beck's for about2 weeks before comingto work forRespondent, but testified that he couldnot "ever recall"makingthe type ofstatement summarized in the text. Foximpressed me as an evasive witness with botha professedlyand a genuinelypoor memory.On the basis of the witnesses' demeanor,I credit Patchen. MORRISON-KNUDSEN CO., INC.283Cement Finishers' steward replied that he knew this, butthat the cement finishers had been told to do it, and that hewas going ahead and doing it because "I want to get Ditten-ber down here. I want to talk to him." Patchen then drewthe cement finishers' performance of the work to the atten-tion of Fox, who said, "Well, that is the way it's going to beuntil we find out different." Patchen thereupon called theunion hall about the matter,usingRespondent's office tele-phone. The following day, Fox told Patchen that area man-ager McDonough had said that the carpenters would putdown the first 2 x 4's and the cement finishers would putdown the second. Fox said, "If you don't like that, you cango home. That is the way it's going to be. We are going torun our own job." Fox added that "they were getting tiredof the union telling them what to do." Patchen then calledthe union hall again,usingRespondent's office phone. Foxtold Patchen not to "bother" with the grievance, "to get [his]nose out of it and get back up to the saw deck and go towork, and not worry about it no more. It wasn't any of[Patchen's] business." The carpenters eventually did all thework in question.Also in October 1973, Patchen telephoned Dittenber (in-ferentially, on Respondent's office phone) and told him thatthe ironworkers had told a carpenter who was welding asleeve on the stairwell 10 that if he welded another, "he'dbreak his damned neck." Dittenber came onto the projectand went to the office, but the record fails to show what wassaid. On other occasions Patchen telephoned the Union tofind out whether particular tasks being performed were car-penters' work; but he had no trouble with the crafts overany of these matters.Patchen credibly testified that on occasions other thanthose described above, management assigned laborers to dothe dismantling work claimed by the carpenters, and thatafter he talked to supervision carpenters were assigned tothe work instead. He further credibly testified that on sever-al occasions whose dates he could not recall, when he tele-phoned the union hall about Fox's having other crafts docarpenters' work, Fox said, "Well now, you have done yourjob. You have called the hall. Tend to your own business.Go back over there and run thesaws . . .I run this job. Idon't need the union telling me how to run it."" Aftermaking such remarks on one occasion in November 1973,Fox added the instruction that Patchen refrain from going"over [Fox's] head," but take up any problems with Fox.At this point, Patchen contacted area manager McDo-nough and asked for a conference over a cup of coffee onPatchen's own time. McDonough said that he would comeby the next day, and that the conference could be held oncompany time. However, when McDonough came by,Patchen felt that he had too much work to permit a coffee-break, and their conversation was conducted on the saw-deck.12 Patchen said that he wanted to get off the steward'sjob because it was making him physically ill.13 Patchen said10A sleeve is a sliding piece of metal which holds the hand rail to thebanisters.11After some hesitation,Fox denied saying the last two sentences.In viewof the witnesses'demeanor and Fox's unreliability as a witness in otherressects, I credit Patchen.My findings in this paragraph up to this point are based on Patchen'suncontradictedtestimony.that he wanted to stop being steward if he had to quit to doit, that Fox and Laborers'foreman Mel Gee were about toruin his health,and that"I know that the company is notunion,you don'twant to run union.I have been informedof it."1McDonough said, "Just a minute.I'll let you knowone thing right now.The companyis over 85 percent union.We are union and we do believe in the union.I have carriedmy book for 30 years." McDonough said that he wantedPatchen tostayon as steward because he had "done a goodjob." McDonough further told Patchen, "In the future whenyou have a problem you come to my office.My door is openany time.You come over and discuss it with me.I'll proba-bly find outsome things that is going on that I don't know."McDonough asked himto tryto proceed on that basis fora couple of weeks and Patchen agreed.15Later in November 1973, Fox came to Patchen on thesawdeck and said that he liked to run his own jobs and"didn'twant nobody telling him what to do or anythingelse." Fox then pulled a pistol from his pocket.Patchenasked whether it was a "45." Fox replied that it was a "41."Assistant superintendent Phipps then came by and toldPatchen to go to work and quit visiting.1613My findings in this sentence are based on Patchen's and McDonough'smutually corroborative testimony.14 Patchen testified that this was his "understanding...from what Mr.Fox had told me and what the labor foreman had told me." For the reasonsset forthinfra,In. 15, I believe that this was Patchen's understanding, al-though he may have misunderstood what he was told.Fox emphaticallydenied having told Patchen that Respondent was not a company whichrecognized unions-a statement which, however, was somewhat differentfrom the one Patchen attributed to him. Gee did not testify.15My findings in the portions of this paragraph subsequent to the sentenceattached to In.14 are based on Patchen's testimony,which I credit in prefer-ence to McDonough's on the basis of the witnesses' demeanor and becausethe portions of McDonough's testimony which conflict with Patchen's seemtome somewhat improbable.More specifically,because McDonough con-ceded that Patchen was complaining about his difficulties in performing hisfunctions as steward,it seems unlikely that McDonough would have re-sponded(as he testified he did)that"the job down the street[inferentially,the Beck job] would be the same way,no use checking out"; for neitherMcDonough nor Patchen had any reason to assume that Patchen would beappointed steward at Beck if he got a job there.Further, McDonough testi-fied that Patchen was complaining about the extra work required in keepinghismembers satisfied,that he did not mention Gee's name,and that Mc-Donough did not "recall"Patchen's mentioning his dealings with Fox; yet,as a practical matter, theonly wayMcDonough could help Patchen solve theproblem Patchen had taken such pains to consult him about was to induceFox and Gee to refrain from making the work assignments about which themembers were complaining to Patchen.Indeed, Patchen's testimony thatMcDonough invited him to discuss future problems with McDonough wasto some extent corroborated by McDonough's testimony that he said he wasavailable for an "emergency problem."Moreover,in view of my finding that Patchen did specifically complainabout Fox and Gee,the evidence that management was assigning workclaimed by the carpenters to other crafts which did not claim it, and Fox'sdisparaging remarks about the Union's efforts to alter work assignments, Icredit Patchen's testimony that he attributed to them the statement that "thecompany is not union,"and did not"want to run union."While I think itunlikely that Fox or Gee made such statements in terms,Ibelieve thatPatchen honestly thought that their statements and conduct amounted there-to. I note that Patchen's credited testimony about McDonough's commentsthat Respondent was "over 85 percent union"is quite similar to what Mc-Donough testified he said "if that subject was mentioned."16These findings are based on Patchen's credited testimony. Fox tacitlyadmitted that he owns a 41 calibre pistol and at one point that he showedit to Patchen.At other points he testified that he "could have" pulled out thispistol in Patchen's presence;that "if" he showed it to Patchen,Fox showedit to him "in a crowd";and that "I think"itwould be unshootable becausemost of Fox's antiques were. Fox, who is an antique gun collector,furtherContinued 284DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn an undisclosed date prior to December 5, 1973, inconnectionwithpouring a concrete slab, management dis-mantled the eating shack. Prior to December 5, Patchentalked to Fox several times in an affort to have the eatingshack rebuilt. On December 5, Fox assigned some men tostart rebuilding the shack, but later thatsameday, he tookthemoff this joband assigned themto other work. At thispoint, Patchen complained to Fox, who replied that Mc-Donough had said that if it was too cold for the laborers towork without a place to eat, the s.o.b.'s could go home.When Patchen replied that he did not think McDonoughhad said that, Fox said that the heat supplied for pouringthe concrete, plus the plastic sheeting over the constructionwork, supplied a warm enough place to eat in;'7 that thecementhad to be poured while the weather permitted; andthat"as soon as we get these forms set then I'll finish yourshack."'sC. Events On and After the Day Paschen Was Advised ofhis DischargeShortly after 8 a.m. on December 7, while Patchen wasripping boards on the sawdeck, several iron workers walkedup to the end of the saw table.Patchen lit a cigarette, shutthe saw down,and went over to talk to the ironworkers. Hetold them to get out of the way from behind the saw becausesaws sometimeskick timber backwards with considerableforce; and, perhaps, made other remarks as well. The iron-workers also made some remarks to Patchen,whose subjectisnotshown by the record.19Fox then walked up, told Patchen, "... you can't learna damned thing listening to those ironworkers,"directedPatchen to build some boxes for fire extinguishers,and toldhim to "put a rip lock on them." Patchen asked what a riplock was. Fox replied, "You know what a rip lock is. Put iton them."Patchen said, "Yes, sir."He then asked some ofthe other employees what a rip lock was, but nobody knew.After that, he asked assistant superintendent Phipps, whosaid, "That is your problem. He told you what to build. Youbuild it," and walked off laughing. Patchen then went to theoffice and obtained from Fox instructions about what colorto paint the fire extinguisher boxes and what labelling tech-niques to use. Patchen also askedFox howto spell "extin-guishers," but Fox did not tell him. Patchen then said,"Well, how do you make a rip lock? Now, I'm going toadmit I'm ignorant, but I don't know what a rip lock is andI don't know how to put it on there." Fox said, "I told youto put rip locks on it. Go over there and put them on there."testified that he did not know the design of the 41 calibrepistol he showedPatchen.Because of the evasivenessof Fox's testimony,becauseof Phipps'failure totestify(infra,In. 54),and on the basis of the witnesses'demeanor,I credit Patchen with respectto thisincident, and discreditFox except to theextent that he iscorroborated by Patchen.17The employees had complainedthat the fumesfrom thespace heaterswere making them sick.'8The shackwas restored about December18 or 19, 8 or 9 days afterPatchen's lastday ofemploymenton the project.Fox testified that its restora-tion was heldup by a1-weekCarpenters'strikecaused byPatchen's termina-tion.19Myfindings in this paragraph are based on credibleportions ofPatchen's and Fox's testimony, which I acceptin part and reject in part. See,infra,part II, D, 2.Patchen said, "Yes, sir," and walked out 20A few minutes later, a number of the carpenters cameseriatimto Patchen on the sawdeck; complained that thelaborers werestripping and dismantling forms; asserted thatthis was carpenters' work; and wanted to know why Patch-en did not do anything about it. Eventually the carpenters'foreman madesimilar complaints and, just before the lunchbreak, took Patchen over to the place on the jobsite wherethe work was being done. When Patchen mentioned theperformance of this work, the laborers' steward said, ".. .this is not our work. Do you want me to stop them?" Patch-en replied no, that they had been assigned the work and ifthe steward stopped them they would be fired. Patchen saidthat he would see Fox about the matter. Patchen "hollered"at Assistant Superintendent Phipps, who was walking by,but he "just turned his head and walked on. He didn't wantany part of it."After returning from lunch, Patchen asked for McDo-nough, but superintendent Tucker said McDonough wasout of town.21 Patchen then started toward theoffice to seeFox, but en route was told by Phipps that Fox was undera translucentplastic tarpaulin. The tarpaulin covered anarea where cementhad been poured about midnight.When Patchen went in shortly after 1 p.m., Fox, who was"pretty irritable," told Patchen that somebody had "prettywell screwed it up" by walking down the stairsteps on freshconcrete, and directed Patchen to "get off thecement andget out yonder." The cement was "green," but it was notwet. Patchen saw that two inspectors, a cement finisher, andFox (who is 6 feet 3 inches tall, and weighs 210 pounds) 22were allstanding on the "green" concrete. Patchen told Fox,"No, I'm going to stay here until you get throughbecauseIwant to seeyou.We have got something to work out."23When the others under the tarpaulin had finished talking,Patchen went out with them and said that he wanted to talkto Fox about the laborers'dismantlingthe forms. Fox saidthat the forms were going to be thrown away. Patchen said,"Fine, I'll back my pup up there and load them up." Foxsaid,"No,we are going to take them over [to another partof the jobsite] and use them on the parking lot." Patchensaid, "Well, you and I both know ... they are not goingto throw those twenty foot two by fours away and those fourby eight sheets of plywood as bad as I need them up on thesawdeck, when I'm scrounging around everyplace heretrying to get material to saw it to fill orders with to build20My findings in this paragraphare basedon Patchen's testimony. On thebasis of the witnesses'demeanor and Phipps'failureto testify(infra,In. 54),1creditsuchtestimony notwithstandingFox'stestimony that "to[his) recol-lection" ("Idoubt it, no")Patchen did not ask him what a rip lock was, andhe would have told Patchen if asked. Fox's hearingtestimony,in responseto rather detailed questioningabout thematter by Respondent's counsel,shows thata "rip lock"is a lock which is fastened with fewer screws thanare normally used, so that in case of fire the extinguisher can bereached bypulling the lock off the box.While Foxtestified that the functioning of thelock was "clarifiedto everyone at the safetymeeting," there is no directevidence aboutthe date ofthis meeting;and particularlybecause none of theemployees couldtellPatchenwhat a "riplock" is, it seemslikelythat themeeting was held after the extinguishers were installed and not before.21McDonough testifiedthathe leftthe project for Boise, Idaho, at noonthat day. Tucker did not testify.22On the basisof my observationat the hearing, I wouldjudge Patchento be about5 feet 9 inchestall and to weigh about 175 pounds.23Myfindings in this paragraph are based on Patchen's testimony. Forreasons summarized,infra,part II, D, 2, 1 do not credit Fox's version. MORRISON-KNUDSEN CO., INC.285forms and things when I haven't got any material." Fox saidthat Patchen knew Fox had a "letter" which said that "thelaborers could do that"; Patchen replied that Fox had toldhim about the letter but he had never seen it because Foxcould not find it. Patchen further stated that he could pro-duce, "real quick," a letter pertaining to the settlement of a1969 dispute in Brownsville, Nebraska, which said that la-borers could perform the work if more than 50 percent ofthe material was going to be thrown away.24 Fox said, "It'sup to me to use my judgment, if over 50 percent of it is tobe thrown away the laborers can do it." Patchen said, ".. .we know that they aren't going to throw those four by eightsheets of plywood away when I'm waiting for them to bringthem over to the sawdeck to use." Fox said, "Go on backto the saw and go to work. Tend to your own business."Patchen asked whether he could go into the office and usethe phone to call the union hall. Fox said, "Nope, go onback over and go to work." Patchen said he had a dime andwould use the pay phone. Patchen then walked to the payphone, which was about 100 feet away.25Fox followed Patchen for about 10 feet, turned around,walked back to where he was, and motioned Assistant Su-perintendent Phipps to come over. After the two talked fora minute,Phipps came over to Patchen, who was on thephone describing the laborers' dismantling of the forms tothe Union's assistantbusiness agent, and said, "Ed, you arefired.You got a 24-hour notice." 26After completing his telephone call, Patchen came to Foxin the office and asked when the 24-hour period expired 27The time was then 2 p.m. on a Friday. Fox replied, Wednes-day at 2 p.m 28 Fox further said, in Phipps' presence, "Put-ting up with people like you . . . I killed a son of a bitchinMontana . . . and the son of a bitch needed killing."29Fox told Patchen to go on back over and go to work, and24 Other than Patchen's statement to Fox on this occasion, there is noevidence that Respondent knew about the Brownsville letter.25Myfindings in the foregoing paragraph are based on Patchen's testimo-ny. I do not credit Fox's version of the conversation-that Patchen told Foxhe was going over to see McDonough,without sayingwhy, andFox said thatthat was Patchen's "prerogative, go right ahead." The uncontradicted evi-dence shows that superintendent Tucker had already told Patchen that Mc-Donough was not on the project that day. Indeed, McDonough's absencewas the reason Patchen had cometo Foxinstead.Moreover,Fox's versionof the conversation provides no explanation for Patchen's request for permis-sion to use the office phone-a request testified to by Fox as well as Patchen.26My findings in the foregoing paragraph are based on Patchen's testimo-ny, corroborated to some extent by Fox.To the extent that Fox's testimonydiffers, I credit Patchen on the basis of the witnesses' demeanor,Phipps'failure to testify(infra,fn.54), and the inconsistency between the undisputedtestimony that Phipps fired Patchen while he was on the phone and Fox'stestimony that an hour elapsed between his instructions to Patchen not to usethe office phone and his instructions to Phipps to fire Patchen.27 The 24-hour period had been specified because Fox had previouslyworked on projects where the steward was contractually entitled to a 24-hourdischarge notice.No suchrequirement was included in the union contractcovering the instantproject.28My findings in this sentence are based on Patchen's testimony. I creditthis testimony over Fox's testimony that he said 2 p.m. on Saturday, on thebasis of the witnesses'demeanor,Phipps' failure to testify(infra,In. 54), andthe uncontradicted evidence that Patchen reported to work on Monday athis usual hour and was paid for the time he worked.29My findings in this sentence are based on Patchen's testimony. WhileI accept Fox's testimony that he had never in fact killed or assaulted a man(or even paid a fine for a parking ticket), I do not believe his denial that hethreatened Patchen.Rather, the testimony regarding such threats-whichlikely amounted to mere bluff-is to some extent corroborated by the testi-that when he told a man to do something he expected theman to do it or else Fox would use "physical force" to getitdone.Patchen worked for the rest of the day on Friday, Decem-ber 7. He also told the Union's assistant business agent thathe had notice that he would work until Wednesday at 2o'clock. Patchen reported to work as usual on Monday,December 10. At 8:30 a.m., Dittenber came over to thesawdeck and brought Patchen to a meeting with McDo-nough in his office. The parties discussed the lunch shackgrievance.Dittenber informed McDonough that Patchenhad been discharged effective the following Wednesday.McDonough, who had not previously heard that Patchenhad been discharged, said that he knew Patchen had wantedto get off the steward job and that McDonough had talkedhim into staying.McDonough further said, "Well, youknow, I've got to stand behind my superintendent, eventhough I don't agree with him." At Dittenber's request,McDonough agreed to talk to Fox and see what he couldfind out about it. McDonough testified that he did talk withFox about the matter, that he was satisfied there were rea-sons to terminate Patchen, and that Fox had said Patchendisobeyed orders; but neither McDonough nor Fox testifiedabout what disobeyed orders or other terminationreasonswere discussed during this conversation (cf.,infra,fn. 54).At about 10:30 that morning, Phipps told Patchen that hewas to be given his check that afternoon. Patchen thankedPhipps for this information, and told his fellow employees,". . . Don't quit because I got fired. You stay here on thejob, because that is what the company wants. You can hurtthem worse by staying here working than you can by leavingbecause they want to shut the job down anyhow and theyare just looking for an excuse...."30At 1:30 p.m. Phipps came by and said, "Well, here is yourcheck . . . I told Mr. Fox that I had a dental appointmentand I want to get the hell out of here before hell breaksloose." Patchen said, in effect, that the check paid him for30 minutes' time that he had not worked. Phipps broughtthe check back about 2 p.m., together with three copies ofa termination slip, signed by Phipps, on which Fox hadwritten as the reason for termination, "Refused to take or-ders." Patchen said, "Why hell, I don't sign that. Wouldyou?" Phipps said that he would not, took all three copiesback, and said, "I want you to know, Ed, this is not myidea." Patchen inventoried out the sawdeck to Phipps andgave him the keys to the desks containing tools and equip-ment which Patchen had been checking after and watchingafter.Phipps then left the sawdeck. Patchen thereuponswept the sawdeck off, covered up the saw, took his toolsout, and put them in his truck.3tmony regarding Fox'spreviousdisplay ofa pistol and his baiting of Patchenregarding the fire extinguisherboxes. In fact, Foxtestified on cross-examina-tionmerely that he did not"think"he ever said that he had killed a man.30 Respondent'sDecember5 conductin taking employees off the rebuild-ing of the lunchshack in order to pour concrete,and its December 10attempts to halt the work stoppagefollowingPatchen's discharge, show thatRespondent did not in fact want to shutdown the job. I donot believe thatPatchensupposed otherwise.Rather, I thinkhe was engaged in a somewhatdevious attemptto forestalla strike amongemployeeswhose already existingirritation with Respondent would (he justifiably anticipated) be exacerbatedby hisdischarge.31My findings in the foregoingparagraphare based on Patchen's uncon-tradicted testimony.Phippsdid not testify(infra,fn. 54). 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt this point Patchen saw Fox and asked him to put downon the slip orders Patchen had refused to take. Fox said hehad to use the toilet facility, and told Patchen to go up tothe office and wait 32 While Patchen was waiting for Fox'sreturn,McDonough came up, said that Patchen had got allthe men to stop working, and threatened to sue him. Patch-en replied that he had told them to stay on the job, but theycould not work without a steward. McDonough said,"Damn it, you got to appoint a steward." Patchen repliedthat he could not appoint a steward, that he had been fired,that he was "done at 2:30," and that he had nothing to sayabout the job 33 McDonough asserted that Patchen hadbeen paid for all day; Patchen denied this. McDonoughreplied that Patchen was supposed to have been. Patchenpulled out his pay check, covering 6 hours that day. Mc-Donough said, "Let me have that check and I'll go get youanother one. You were supposed to have been paid for allday." Patchen declined on the ground that he did not wantto be paid more than he had earned.Patchen then went to the portable toilet. When he re-turned, Fox and McDonough were standing there. Patchenasked Fox to put on the termination slip what orders herefused to take. Fox replied, "You were standing down theretalking to several ironworkers." Patchen replied, "Why, youare a damned liar, there was not but five and I think I couldprove there was only four." Patchen then suggested to Mc-Donough that they go to the office.When they reached the office, McDonough crossed outthe words "Refused to take orders" on the termination slipand substituted the words "Personality conflict." McDo-nough again offered to pay Patchen for the full day, butPatchen again declined. Fox, who had been sitting outsidethe office listening to the Patchen-McDonough conversa-tion, came into the office and sat down. Patchen "said a fewthings to Mr. Fox about being able to tell the truth, due tohis size," and then remarked to McDonough, "I think I'dbetter get the hell out of here" McDonough got up, shookPatchen's hand, and said, "It's been nice knowing you, Ed,and I'll be seeing you."3432My findings in this sentence are based on Patchen's testimony. For thereasons discussedinfra,part II,D, 2, and in view of the witnesses'demeanor,Ido not credit Fox's testimony that he replied that Patchen"simply .. .refused toobeymy orders when I gave him orders"and he did not have timeto be more specific.33 Patchen had previously arranged for the appointment of a steward onone occasion when an automobile accident delayed Patchen's arrival on thepr^ect and,perhaps, on other occasions as well.My findings in this paragraph are based on Patchen's testimony. I dis-credit McDonough's version of why the termination slip was changed on thebasis of the witnesses'demeanor;Respondent's unexplained failure to callas a witness its business manager,Harry Goodlow,who according to Mc-Donough-but not Patchen-physically changed the slip; and the fact thatthe conduct which McDonough attributed to Patchen in connection withwhy the termination slip was changed is inconsistent with Patchen's charac-ter as revealed by his other conduct.More specifically,although McDonoughtestified that he directed Goodlow to change Patchen's termination slipbecause Patchen had said he would rather draw unemployment insurancethan work,the testimony stands uncontradicted that Patchen insisted onworking for the full period covered by his final paycheck before he wouldaccept it;that during his discussions with McDonough following his dis-charge he consistently declined(on the ground that the extra amount ten-dered was unearned)McDonough's repeated offers to pay him for a full day;that Patchen had previously sought to confer with McDonough on his owntime about his troubles as a steward while working for Respondent; and thatD. Analysis and Conclusions1.Whether the existence of the arbitration clause callsfor dismissal of the complaintRespondent seeks dismissal of the complaint on theground that Patchen's discharge is cognizable under thecontractual arbitration clause, article XII, which provides,in part:Any grievance or dispute as to the proper interpreta-tion of this Agreement, or any condition of employ-ment not specifically covered hereby, shall be firstreferred to theBusinessAgent of the Union and themember of the Employer involved, or its representa-tive. In the eventthe BusinessAgent of the Union andthe member of Employer are unable to settle the dis-pute, it shall be referred to an impartial arbitratoragreed upon by the parties. If the parties are unable toagree upon an impartial arbitrator, they shall draw upa list of five names from the United States ConciliationService. On receiving such list, Employer and Unionshall each strike two names, and the person whosename on the list is not stricken shall become the impar-tial arbitrator. The dispute shall be submitted to thisimpartial arbitrator and his decision shall be final, con-clusive and binding upon the parties to this Agreement.There shall be no strike, lockout, slow down, or ces-sation of work pending the decision of any grievanceor dispute covered by this provision.Article VI of the contract provides, in relevant part, "Inthe spirit of harmony it has been agreed that there will beno discrimination or reprisals, either collectively or individ-ually, which are arbitrary or unjustifiable." In view of thisclause, the Union's contractual privilege to have a stewardon the jobat all timeswhen the men are working, the broadlanguage ofthe arbitration clause, and the presumption infavor of arbitrability,35 I agree with Respondent that a griev-ance based on steward Patchen's discharge is subject to thecontractualarbitrationclause.A contrary conclusion is notcalled for by the fact that whereas the stewardclause callsfor a steward "on the jobat all timeswhile the men areworking," a strike or cessation of work is contractually for-bidden "pending the decision of any grievance or disputecovered by [the arbitration] provisions."36 Rather than ren-dering a steward's discharge strikeable and thereby except-ing it from the scope of the arbitrationclause, the functionof the quoted language in the steward clause is to permitemployees to refuse to work if there is no steward at all onthe job-although not because a particular steward hadduring his initialtour of dutyon theproject,Patchen had"worked himselfout ofa job."Further, I findunworthy of belief McDonough's testimony thatthe language inserted on the terminated slip at his direction-"Personalityconflict"-"had no meaning at the time."35Alexander v. Gardner-DenverCo., 94 S.Ct.1011, 1018-19.36 Cf.Alexander v. Gardner-Denver,supra,94 S.Ct. at 1023. MORRISON-KNUDSEN CO., INC.287been discharged. I regard as somewhat strained the Union'scontention that the language "as to the proper interpreta-tion of the agreement" excludes grievances which, as here,allege breach of specific contract terms but turn on issuesof fact and not contract interpretation. I do not believe thatthe parties intended to render factual-issue grievances ar-bitrable under the contract only where they involve employ-ment conditionsnotspecifically covered by that samecontract.However, I reject Respondent's contention that such cov-erage calls for deferral of the instant case under the princi-ples articulated inCollyer InsulatedWire,192 NLRB 837(1971). Both the existence of an express contractual provi-sion for a steward and the record evidence regarding thepractice on the job show that initially, grievances underarticleXII of the contract are ordinarily handled by thesteward. Accordingly, the claim of counsel for the GeneralCounsel that Patchen was discharged because he pressedgrievances in his capacity as steward alleges employer con-duct which "strikes at the foundation of that grievance andarbitration mechanism upon which [the Board has] relied inthe formulation of [its]Collyerdoctrine. If [the Board is] tofoster the national policy favoring collective bargaining andarbitration as a primary arena for the resolution of industri-al disputes, as [the Board] sought to do inCollyer,by declin-ing to intervene in disputes best settled elsewhere [theBoard], must assure [itself] that those alternative proceduresare not only `fair and regular,' but that they are or wereopen, in fact, for use by the disputants. These considerationscaution against . . . abstention on a claim that a respondenthas sought, by prohibitedmeans,to inhibit or precludeaccess to the grievance procedures." 37 Accordingly, I con-clude that the instantcase isnot appropriate for deferralunderCollyer.38It is true that inUnited Aircraft Corporation,204 NLRB,the Board did defer to an uninvoked contractual arbitrationprocedure in a case where the complaint alleged,inter alia,enforcement and threats to enforce rules more vigorouslyagainststewards; harassment, suspension, and discipliningof stewards because of their grievance activity; and threatsto discipline employees for asking to be represented by asteward. However, theUnited Aircraftcomplaint did notallege that stewards were unlawfully discharged, and theantisteward activities were allegedagainst13 first-level su-pervisors (among a total of 1,645 supervisors) in plants em-ploying more than 32,000 employees; whereas counsel forthe General Counsel hereallegesthat the superintendent ofthe entire project discharged the only carpenter steward onthe project, which employed 56 carpenters at the maximum,37 Joseph T. Ryersonand Sons,Inc.,199 NLRB 461,and casescited infra,In. 38.39North ShorePublishingCo.,206 NLRB 42 (1973);DiversifiedIndustries,a Divisionof Independent Stave Co.,208 NLRB 233, In. 1, initial ALJD.39 Indeed,the evidence indicates that a prior job superintendent had en-gaged in a similarly motivated reprisal against the same steward on the sameproject some 9 months earlier.While Sec. 10(b) bars a finding that suchconduct constituted an unfairlaborpractice,such evidence would appear tobe cognizable in determining whether to exercise the discretionto defer. Cf.N.L.R.B. v. Lundy Mfg. Co.,316 F.2d 921,927 (C.A. 2,1963),cert. denied 375U.S. 895.because of his activities in processing carpenters' griev-ances. 9Indeed,Gardner-Denver, supra,94 S.Ct. at 1021-22, mayput into question the propriety of deferring to arbitration inany case where, as here, the complaintallegesa breach ofan employee's individual statutory right not to be discrimi-nated against because of his union or other protected con-certed activity, particularly where, as here, the allegeddiscrimination has never been made the subject of a griev-ance under the contractual grievance-arbitration procedure.The Court there held (citing cases arising under the Nation-alLabor Relations Act) that a union may waive certainstatutory rights (such as the right to strike) "conferred onemployees collectively to foster the processes of bargain-ing." However, the Court went on to say that Title VII ofthe Civil Rights Act of 1964 (42 U.S. & 2000eet seq.)"standson plainly different ground; it concerns not majoritarianprocesses, but an individual's right to equal employmentopportunities. Title VII's strictures are absolute and repre-sent a congressional command that each employee be freefrom discriminatory practices. Of necessity, the rights con-ferred can form no part of the collective-bargaining processsince waiver of these rights would defeat the paramountcongressional purpose behind Title VII." The Court con-cluded that an employee's rights under Title VII are notsusceptible to prospective waiver and that "In no event canthe submission to arbitration of a claim under the nondiscri-mination clause of a collective-bargaining agreement con-stitute a binding waiver with respect to an employee's rightsunder Title VII." Further, relying on a case arising underthe National Labor Relations Act(J. I.Case Company v.N.L.R.B.,321 U.S. 332, 338-339), the Court stated that noconcession other than those made by the union in the collec-tive-bargaining agreement may be exacted as the price forenforcing the employee's Title VII rights through contractu-al procedures. Particularly, in view ofGardner-Denver'sreli-ance on National Labor Relations Act cases, it is at leastarguable that the Supreme Court would give equal weight,in determining the role of a contractual arbitration clause,to the Congressional command that each employee be freefrom discriminatory practices because of activities protect-ed by Section 7 of the National Labor Relations Act.Further,Gardner-Denverrelied in part on the arbitrator'slack of power to apply his interpretation of the law ratherthan of the agreement, on his duty to follow theagreementwhere it conflicts with the law, on the fact that a substantialnumber of labor arbitrators are not lawyers, on the limita-tions of the fact-finding process in arbitral as comparedwith judicial proceedings, on the fact that arbitrators haveno obligation to the court to give their reason for the award,and on the union's exclusive control over the manner of andthe extent to which an individual grievance is presented oris subordinated to the collective interest of all unit employ-ees (94 S. Ct. at 1022-24). Arguably, all these considerationsare likewise present in cases arising under the NationalLabor Relations Act. Moreover,Wilko v. Swan,346 U.S.427, 434 438, may be relevant to the deferral issue in Na-tional Labor Relations Act cases, asGardner-Denverheld itto be in Title VII cases (94 S.Ct. at 1021).Wilkoheld thata buyer's agreement to arbitrate a future claim cognizablein Federal district court under the Securities Act of 1933 (9 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDU.S.C. §1, et seq.)did not effectively waive the buyer's rightof access to that court because (1) the Securities Act wasdrafted with an eye to the disadvantages under which secu-rities buyers labor;40 (2) such a purported waiver constitutesa surrender by the buyer of the choice of forum affordedhim by the Securities Act, made at a time whenhe is lessable to judge the weight of the handicap the Securities Actplaces upon his adversary; and (3) the effectiveness of theSecurities Act's advantages to the buyer is less in arbitrationthan in judicial proceedings, because the arbitrators' awardcan be made without explanation of their reasons and,therefore, their interpretation of the law cannot be exam-ined.Of course,Gardner-Denverdoes not necessarily mandateCollyer'smodification. Thus,Gardner-Denverrelied on,interalia,legislative history which manifested a congressionalintent to allow an individual to pursue independently hisrights under both Title VII and other applicable state andFederal statutes (94 S.Ct. at 1019-20). However, Section203(d) of Title II of the Labor Management Relations Actof 1947 (of which the National LaborRelationsAct is TitleI) states, "Final adjustment by a method agreed upon by theparties is hereby declared to be the desirable method forsettlementof grievance disputes arising over the applicationor interpretation of an existing collective-bargaining agree-ment." Moreover,Gardner-Denverput at issue whether theavailability of an arbitral remedy should lead to dismissalof a lawsuit brought in a court of general jurisdiction;whereas deferral to arbitration underCollyermeans that anadministrative agency with special expertise in labor rela-tions and in applying the National Labor Relations Act willretain jurisdiction for purpose,inter alia,of entertaining amotion for reconsideration on a showing that the grievanceor arbitration procedures have not been fair and regular orhave reached a result which is repugnant to the Act 412.Whether Patchen was discharged becauseof his grievance activity as Union stewardBetweenPatchen's March 1973 appointment as stewardand his December 1973 termination, he processed a seriesof grievances regarding work assignments and an eatingshack. Both project superintendent Love and his successorin that job, Goerge Fox, not only attempted to conceal fromPatchen the circumstances which gave rise tosomeof thesegrievances, but also repeatedly displayed resentment ofPatchen's grievance activities. Thus, when Patchen com-plained in March 1973 that laborers were doing carpenters'work, Love initially denied it and then, when Patchen per-sisted inthis assertion, discharged him. Love did not rein-statePatchen until after his discharge had caused thecarpenters to lay down their tools, even though Love admit-ted that laborers had indeed been performing carpenters'work. Love's successor, Fox, admitted before becoming00 Cf.N.L.R.B. v. Jones &LaughlinSteel Corporation,301 U.S. I, 33.41During the hearing,I expressly drewcounsel's attentiontoRyersonandNorth Shore Publishing(both of which arguable aid the cause of the Unionand counsel for the General Counsel),United Aircraft(which arguably aidsRespondent),andGardner-Denver.The Union's brief cites only the first twocases, and Respondent's cites only the third. To that extent, counsel haverejected the opportunity to help themselves,as well as me.project superintendent that he "didn't care about the unionand he didn't care about them telling him how to run any-thing." Thereafter, in October 1973, when Patchen com-plained to Fox and then to the union business agent thatcement finishers were doing carpenters' work, Fox said,"We are going to run our own job" and "were getting tiredof the union telling them what to do." When Patchen againtelephoned the Union about the matter, Fox told him notto "bother" with the grievance, to "get [his] nose out of it,"and to get back to work and "not worry about it no more.Itwasn't any of [Patchen's] business." Further, on variousoccasions when Patchen telephoned the union hall aboutFox's having other crafts do carpenters' work, Fox told him,"I run this job. I don't need the union telling me how to doit.,,On the day Patchen was told he was fired, Patchen onceagaincomplained to Fox that another craft was doing car-penters' work-specifically, that laborers were dismantlingforms which were not to be thrown away. When Fox assert-ed that the forms were indeed going to be thrown away,Patchen called Fox's bluff by stating that in that eventPatchen would haul away the 20-foot 2 by 4's and the 4 by8-sheets of plywood. Fox tried to retreat to the position thathalf were going to be thrown away, but Patchen insisted thatthis assertion was belied by the shortage of materials onPatchen's own sawdeck. Fox thereupon told him to go backto work and tend to his own business. Patchen, however,asked for permission to use the office phone to call theUnion hall (as he had previously done many times on Unionbusiness), obviously about the work assignment grievance.Fox said, "Nope, go on back and go to work." Patchen thensaid he would use the pay phone, and proceeded to do so.At this point, Fox instructed Phipps to discharge Patchen,and Phipps did so while Patchen was in the act of relatingthe grievance to the Union's assistant business agent. A fewminutes later, Fox impliedly threatened to kill Patchen. OnPatchen's last day of employment, Patchen asked for a morespecific reason for termination than the one entered by Foxon Patchen's termination slip-namely "Refused to takeorders," which was at the very least susceptible to the inter-pretation that he had refused to take orders to return towork rather than calling the union hall about grievances.McDonough thereupon changed the entry to "Personalityconflict." Because there is no evidence that Patchen had anyconflicts with anyone other than Fox, because these con-flicts were due mostly if not entirely to Patchen's persistencein processing grievances over Fox's opposition, and becauseMcDonough had admittedly discussed with Fox his reasonsfor terminating Patchen, I conclude that this entry was ineffect an admission by McDonough that Patchen was dis-charged because of conflicts with Fox about Patchen'sgrievance activity.Accordingly, the credited evidencecreates a strongprima faciecase that Patchen's grievanceactivity as a steward motivated his discharge.I conclude that thisprima faciecase is not overcome bythe evidence regarding Respondent's explanations forPatchen's discharge. Thus, Fox testified on cross-examina-tion that he made up his mind to have Patchen fired "whenhe came in and stood on the wet concrete." However, earlierin Fox's cross-examination Fox testified that Patchen wasdischarged partly because he stood on "green" concrete, MORRISON-KNUDSEN CO., INC.289and Fox admitted that both he (a much heavierman thanPatchen) and two Government inspectors were also stand-ing on green concrete at the time ° Further, Fox sought tominimizethe age of the concrete at the time of this incidentby testifying that it occurred at 8 or 9 a.m. (8 or 9 hours afterthe concrete was poured), an improbablyearly hour In viewof the fact that Patchen's work day beganat 8 a.m. and, byFox's own admission, the ironworkers incident (which ac-cording to him took about 15 minutes) and the fire extin-guisher incident occurredon the sameday as, but before,the cement incident. Indeed, McDonough testified thatPatchen had not yet been discharged when McDonough leftthe project at noon on December 7. Moreover, by his owntestimony Fox failedto mentionthe cement incident whenPatchen asked what orders he was being discharged fordisobeying. For the foregoingreasons, I credit Patchen'sversion of the incident, discredit Fox's version except to theextent that it is corroborated by Patchen, and find that Foxdid not discharge Patchen because he stood ongreen ce-ment on which four others-including Fox himself-werealready standing.In connection with his reasons for discharging Patchen,Fox further testified, "I believe I told him to quit talking topeople too much, that he talked to everybody who walkedby.He stopped, talked for,well-sometimesthat I havetime enough to stand and watch him," and that "There wereseveral timesthat I had warned him about his long conver-sations."Aside from the ironworkers incidentdiscussedin-fra,there is no evidence of any specific occasion on whichFox himself ever reprimanded or warned Patchen. Fox testi-fied that he hold assistant superintendent Phipps to "investi-gate" incidents where Patchen was allegedly talking toomuch, and to warn Patchen; but Fox conceded that henever asked, and Phipps never told him, whether Patchen'sconversations were related to his steward's duties, andPhipps did not testify(infra,fn. 54).43 Further, Fox conced-ed that although Respondent has a system of writing up thework of certain individuals on the job, Fox never receivedany such writeups on Patchen and, so far as Fox knew, nonewas ever made.Moreover, although Fox testified that hekept "private logs" about Patchen at Fox's home, such logswere not produced, nor was their absence explained (cf.,infra,fn. 54). On the basis of such evidence and the witness-es' demeanor, I credit (except as to the ironworkers incident,42 Fox testified that he and the inspectors were standing there so theinspectors could show him the damage,and the cement finisher was there tocover the tracks again.However, there is no evidence that Patchen could beexpected to know this; rather, he testified,"If a man as big as [Fox,supra,fn. 22, and attached test] could stand on that concrete,I sure as heck couldn'thurt it."Moreover,according to Fox,Patchen was standing on a spot whichhad to be refinishedanyway.43McDonough testified that"Many times" it came to his attention "about[Patchen's] continuous conversation with various people."Because McDo-nough admitted that he had never observed Patchen in his work and hadnever reprimanded him or directed his reprimand,because McDonough didnot specify who or what indicated to him that Patchen was talking too much,and considering McDonough's demeanor,Idiscredit his testimony that hehad reason to believe that Patchen was talking too much.44While he testified that he would not necessarily receive these reports andthat perhaps his subordinates did not perform their duty to prepare them,Respondent produced neither these reports nor positive evidence that itsforemen did not in fact adhere to Respondent's system about them.Cf., infra,In. 54.infra,fn. 47; and the pistol discussion initiated by Fox, textattached to fn. 16,supra)Patchen's testimony that he hadnever received any warning notice or reprimands about hiswork and had never been told by any supervisor not to goaround the job in pursuance of his steward's duties; and(except as to the ironworkers incident,infra,fn. 47) discreditFox's testimony that he reprimanded Patchen and instruct-ed Phipps to reprimand him for talking too much. Further,in view of this finding regarding the absence of reprimandsor instructions to reprimand, Fox's testimony that he was abusy man on the job with limited time to observe the em-ployees' activities, the fact that Patchen's duties onthe saw-deck limited his contacts with other employees, Fox'sinability to remember the approximate time when Patchen'salleged excessivetalking on the job began, and the witness-es' demeanor, I credit Patchen's testimony that he spentabout 3 or 4 hours' working time a month (not claimed toexceed the reasonable time he was contractually permittedto spend) 45 performing his steward's duties and did notspend any appreciable amount of working time in convers-ing about matters unrelated to the job; and discredit Fox'stestimony that Patchen spent more than one working houra day purportedly performing steward's work. For the samereasons,I find that Fox did not honestly believe that Patch-en was spending an excessive amount of working time inconversing about matters unrelated to the job or in perform-ing steward's work 46Fox further testified that the ironworkers incident on themorning of December 7 played a partin his decision laterthat day to discharge Patchen. As previously noted, I do notfully credit either Patchen or Fox with respect to what hap-pened during this incident. Patchen denied conversing withthe ironworkers at all on this occasion. However, he admit-ted that on observing him with the ironworkers Fox re-marked ". . . you can't learn a damned thing listening tothose ironworkers," 47 and further admitted that when Foxlater accused him of "standing down there talking to sevenironworkers," he replied ". . . there was not but five and Ithink I can prove there was only four." Moreover, in des-cribing the incident Patchen initially said that when Foxcalled him over, "I didn't say anythingmoreto the iron-workers" (emphasis supplied)48 Accordingly, I find that onthis occasion, Patchen shut down the saw (as he admitted)and engaged in a conversation with five (probably) iron-workers on the sawdeck while Fox was looking at them.49However, on the basis of Fox's demeanor, the fact that he45 The projectemployed between26 and56 carpenters.Respondent's briefsuggests that Patchen wasted timeby checking out every newman on the jobwhetheror not hewas a carpenter.However, asPatchen pointedout, suchactivity was necessaryto enable him to determine whether or not the strangerwas a carpenter, and whether or not he was a memberof management withwhom Patchen,as carpenters' steward, mightneed to deal.46 In view of this finding,Ineed not and do not reachthe question ofwhether Patchen's discharge would be lawfulifmotivatedby an honest butmistakenbeliefthat his steward's activityconsumed more working time thancontractually permitted.Cf.N.L.R.B. v. Burnup and Sims,Inc.,379 U.S. 21(1964);RepublicAviationCorp. v. N. L. R. B.,324 U.S. 793, 803-804, especiallyIn. 10.07 Tothis extent, I discreditPatchen's otherwisecredibletestimony that hewas never warned orreprimanded about his work.48He then soughtto repair his testimony by adding, "Well, I never did getto say anythingto them"49 For these reasons andbecausePatchen testified that hewas preparingContinued 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas admittedly a busy man who had to see that the wholejob progressed, and the probabilities of the situation, I donot believe Fox's further testimony that he observed themfor "maybe 15 minutes," before breaking in. Further, be-causePhipps was not produced to substantiate Fox's testi-mony that in connection with this incident he told Phippsthat Fox was going to get rid of Patchen(infra,fn. 54),becauseof Fox's effortsto exaggeratePatchen's possibletimewastingon this occasion, because thereis noevidencethat Fox tried to find out whether Patchen hada legitimatereason (as he did have,supra,fn. 49) for talking to theironworkers, because Fox's initial reaction was to givePatchen a mild reprimandand assignhim to building fireextinguisherboxes, and in view of Fox's demeanor, I do notcredit his testimony that the ironworkers incident played apart in Fox's decision to discharge Patchen.Although Fox also testified about two additional inci-dents of alleged misconduct by Patchen, Fox did not interms testify that such incidents played a part in his dis-charge decision, and Respondent's counsel did not allude toeither of them in his opening statement. I conclude that Foxwas not seriously concerned with either of theseincidentseven at the time they occurred and that neither of themplayed a role in his discharge decision.Thus, Fox testified that "for months"-or "for a goodmonth"-Patchen kept a "vegetable stand" by his saw, and"everybody who went by, he talked about his beautifulvegetable gardens, and giving themvegetables."However,Fox admitted that "on a couple of occasions" Patchen"could have" given Fox some vegetables to take home to hiswife, that he told Patchen to stop distributing vegetables inSeptember or October (that is, perhaps as long as 3 monthsbefore Patchen's termination), and that Fox did not knowwhether or not Patchen thereafter kept on doing this.Fox also testified that he hadsent assistantsuperinten-dent Phipps over to "bawl [Patchen] out" for using a halfhour or more of companytimetaking photographs of aparade which included some horses. However, Fox did notremember when this alleged incident occurred; when askedwhether Patchen had done this at the request of the carpen-ter foreman,Fox replied, "If [the foreman] did he was vio-lating the rules"; when asked whether other employees werewatching the horses, Fox said that "if" they did, "I'm sureother ones got a chewing for it too"; and he initially testifiedthat the horses were "beer horses" and then said that he didnot know whether they were beer horses. Moreover, Phippsdid not testify(infra,fn. 54), there is no direct evidence thatanyone ever mentioned this alleged incident to Patchen, andPatchen testified that he had never received any warningnotice or reprimands about his work-testimony which Ito warn the ironworkers about the dangers of standing behind the saw, Iaccept his testimony that he shut down the saw for this reason and concludethat the conversation included a discussion of this matter.Because ofPatchett's credible testimony that the"anti-kick fingers"on the saw weresomewhat worn,and because many industrial safety devices are not fail-safe,Ido not believe that my finding in this connection is rendered unlikely byFox's optimistic testimony-based in part on the fact that the saw was shutoff-that. "there would not have been no way in the world that these mencould have been in any type of danger."However,there is no substantialevidence that Fox overheard much of the conversation.credit except to the extent noted in connection with theironworkers and pistol incidents.In short, Fox's testimony that he discharged Patchen forlawful reasons is not worthy of belief. I conclude that theevidence preponderantly shows that Fox discharged Patch-en because of resentment at Patchen's activities as stewardin handling employee grievances.50 By such conduct, Re-spondent violated Section 8(a)(1) and (3) of the Act.Diversi-fied Industries, supra,208NLRB 233 (initial ALJD);N.L.R B. v. Bowman Transportation, Inc.,314 F.2d 497, 498(C.A. 5, 1963).3.Whether Respondent was deprived ofdue process of lawAt the outset of the hearing, Respondent's counsel movedto dismiss the complaint on the ground that Board proce-dures "don't afford the Respondent due process"-morespecifically, that the procedures "don't allow or don't pro-vide for the Respondent to determine the full nature of thecharges or the complaint, the facts of the complaint, in orderto properly prepare," and that "the Board does not allowRespondent to read any statements that the Board investi-gator may have obtained, in particular, those statementsthat I'm interested in, which may contain exculpatory state-ments 51 The [rules stated by the] Supreme Court in a recentdecision relating to the Federal rules of discovery, whichrequires the prosecution to give exculpatory information tothe defendant 52 ... should apply equally here . . . consid-ering the great disparity in the investigative powers .. .between the National Labor Relations Board and the Re-spondent." Respondent's counsel renewed this motion afterthe Union and counsel for the General Counsel had rested.As an additional basis for granting this motion,Respondent's counsel subsequently asserted that prior tothe hearing, counsel for the General Counsel had stated thathe did not intend to rely on certain relatively early events(apparently, those taking place while Love was superinten-dent); counsel for the General Counsel conceded this, butfurther stated without contradiction that some of these mat-ters developed "in pretrying this case yesterday afternoonfor approximately three hours." I adhere to my hearingaction in denying such motions.Of course, I have no power to alter the Board's rules andregulations attacked by Respondent.53 Nor is it within my50 However,in so finding, I do not rely on Administrative Law JudgeRalph Winkler's decision inMorrison-Knudsen Co.,Inc., 210 NLRB No. 36(1974), of which the Unionrequested me to take judicial notice.That casepresents an issuequite different from that presentedhere,namely, the pro-prietyof a Teamsters steward's dischargeon a project in North Platte, Ne-braska,for participating in a strikewhichallegedgly constituted a breach ofcontract.51While it is true that counsel wasparticularlyinterested in obtainingexculpatoryinformation, this portion of hismotion leadsme to conclude thatRespondent's brief is inaccurate in stating that"Respondent's Motion in theinstant caseonlyrelated to exculpatoryinformation that the Board's investi-gator might have obtained." (Emphasis supplied.)52 Counsel failedto specifythis SupremeCourtdecision either at thehearing or in his brief.53Cf.Wellman Industries,Inc. v. N.L.R.B.,490 F.2d 427 (C.A. 4, 1974);North American Rockwell Corporation v. N.L.R.B.,389 F.2d 866, 873-874(C.A. 10, 1968);Johnnie'sPoultry, Inc.,146 NLRB 770, 774-776, enforcementdenied 344 F.2d 617 (C.A. 8, 1965);Texas Industries, Inc. v. N.L.R.B.,336F.2d 128, 132-134 (C.A. 5, 1964);N. L. R. B. v. Interboro Contractors, Inc.,432 MORRISON-KNUDSEN CO., INC.291competence to determine whether the long standing Boardpolicy of entertaining a motion for a bill of particulars inappropriate circumstances (e.g.,Walsh-Lumpkin WholesaleDrug Co.,129 NLRB 294, 295, enfd. 291 F.2d 751 (C.A. 8) ),should be reflected in a Board rule which specifies this kindof motion. However, I conclude that these alleged deficien-cies in the Board's rules did not deprive Respondent of a fairtrial.Thus, Respondent's counsel made no claim that hewas in fact unaware of the complaint's theory (which, as ithappens, is set forth in the charge) or of the evidence whichcounsel for the General Counselintendedto adduce. Fur-ther, counsel did not seek to explain his failure to move fora bill of particulars on the ground that he was unaware thatsuch a motion would be entertained, but merely alleged thathe did not think that enough facts would have been set forthifhe had done so. Moreover, before the first witness hadtestified, I drew counsel's attention to Section 102.118(b) ofthe Board's Rules and Regulations, Series 8, as amended,which requires counsel for the General Counsel to complywith a demand by Respondent's counsel to supply a wit-ness' pretrialstatementsafter he has testified for the Gen-eral Counsel, and counsel did in fact thereby obtain thepretrial statement of Patchen, the sole witness called bycounsel for the General Counsel. It does not appear thatRespondent ever requested General Counsel Peter G. Nashto give regional counsel permission, under Section 102.118(a), to disclose other material in the investigatory file.SeeElmer P. Davis v. Braswell Motor Freight Lines, Inc.,363 F.2d 600, 602-603 (C.A. 5, 1966). Also, Respondent'scounsel conceded that prior to the issuance of the com-plaint, the Doard investigator asked McDonough and Fox(in the presence of Respondent's counsel) questions whichwere based in large part on the information obtained fromPatchen. Furthermore, immediately after the Union andcounsel forthe General Counsel had rested theircase andagain during Fox's cross-examination, Respondent's coun-sel stated that he did not want a continuance in order toenable him to call additional witnesses.54CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) and (3) of the Actby discharging Edwin L. Patchen because of his grievanceF.2d 854, 857-859 (C.A. 2,1970);Rutter-Rex Co.,Inc.v.N.L.R.B., 473F.2d223, 231-234 (C.A. 5, 1973),cert.denied 414U.S. 822.54 One of the witnesses specifically referred to was Phipps, who at thetime of the hearing in Lincoln, Nebraska,was employed by Respondent inNorfolk,Virginia.The complaint specifically alleged that Phipps wasRespondent's assistant superintendent,although without specifying the rele-vance of this allegation.Further,Respondent'switness Fox (as well asPatchen)testified that it was Phipps who advised Patchen about his dis-charge,the unfair labor practice specified in the complaint.Under thesecircumstances,Respondent's failure to call Phipps as a witness leads me toinfer that his testimony would not have been favorable to Respondent.Golden State BottlingCo., Inc., d/b/a/ Pepsi-ColaBottlingCompanyof Sa-crementov.N.L.R.B.,414 U.S. 168 (1973); InternationalUnion,United Auto-mobile,Aerospace,and Agricultural ImplementWorkers ofAmericav.N.L.R.B. (Gyrodyne Co. ofAmerica(,459 F.2d 1329, 1335-46 (C.A.D.C., 1972).activity as a steward for the Union.4. Such unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist therefrom, or from like or related conduct.I shall also recommend that Respondent offer reinstatementto Patchen, and make him whole for any loss of pay he mayhave suffered by reason of his unlawful discharge, by pay-ment to him of a sum of money equal to that which henormally would have earned from the date of discharge tothe date of a valid offer of reinstatement less his net earningsduring this period, to be computed in the manner describedinF.W.Woolworth Co.,90 NLRB 289 (1950),andIsisPlumbing & Heating Co.,138 NLRB 716 (1963). I shall alsorecommend that Respondent post appropriate notices.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommendedOrder:ORDER55Respondent, Morrison-Knudsen Company, Inc., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise taking adverse actionagainst any employee because he has presented grievancesin a mannerconstituting concerted activities for the purposeof collective bargaining or other mutual aid or protection.(b)Discouraging presentation of grievances through ormembership in United Brotherhood of Carpenters andJoiners of America, Local No. 1055, AFL-CIO, or anyother labor organization, by discharge, or any other dis-crimination, in regard to hire or tenure of employment orany terms or condition of employment.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Edwin L. Patchen immediate and full reinstate-ment to his former position or, if that position no longerexists, to a substantially equivalent position, without preju-dice to his seniority and other rights and privileges.(b)Make Patchen whole for any loss of pay suffered byreason of his discharge in the manner set forth in the sectionof this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, as well as all other records neces-55 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,recommendations, and recommended Order which follow here-in shall, asprovidedin Sec. 102.48 of the Rules and Regulations,be adoptedby theBoard and become its findings, conclusions, and Order,and all objec-tions thereto shall be deemedwaived forall purposes. 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDsary or useful in analyzing and computing the amount ofbackpay due under the terms of this Order.(d) Post at its Federal Building project in Lincoln, Ne-braska, copies of the attached notice marked "Appen-dix." 56 Copies of said notice,on forms provided by theRegional Director for Region 17, after being duly signed byRespondent's representative,shall be postedby itimmedi-ately upon receipt thereof,and be maintained by it for 60consecutivedaysthereafter,in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced,or coveredby any other material.(e) Notifythe Regional Director for Region 17, in writing,within 20 days from the date of this Order,what steps Re-spondent has taken to comply herewith.56 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"order of the Board and abide by the following:WE WILL NOT fire any union steward because of hisgrievance activity.WE WILL NOT fire or otherwise discriminate againstany employees because they present grievancesthrough or because of their membership in UnitedBrotherhood of Carpenters and Joiners of America,Local No. 1055, AFL-CIO, or any other Union.WE WILL offer to give Edwin L. Patchen his job back,and make him whole for loss of pay, with interest,owing to his discharge.WE WILL NOT interfere with, restrain, or coerce em-ployees in the exercise of these rights.Our employees are free to join or assist the above-namedUnion, or any otherunion, including the pre-sentation of grievances through it,and to engage inother concerted activity for the purpose of collectivebargaining or other mutual aid or protection. Our em-ployees are also free to refrain from any or all suchactivities.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAftera trial in which all parties had the opportunity topresent their evidence, it has been decided that weviolated thelaw byfiring Edwin L. Patchen because ofhis grievanceactivityas a union steward.We have beenordered to post this notice.We intendto carry out theDatedByMORRISON-KNUDSENCOMPA-NY, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Room 616-Two Gateway Center,Fourth at State, Kansas City, Kansas 66101, Telephone816-374-4588.